  Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 1 of 7 PageID #:1129




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS

                                              Case No.: 1:20-cv-04699
M.G., through his father and legal guardian
BARTOSZ GRABOWSKI, individually and on        MDL No: 2948
behalf of all others similarly situated,
                                              This Document Relates to All
                          Plaintiff,          Cases

      v.                                      DECLARATION OF PHILIP
                                              L. FRAIETTA IN SUPPORT
TIKTOK INC. and BYTEDANCE, INC.,              OF APPLICATION FOR
                                              APPOINTMENT AS CLASS
                          Defendants.         COUNSEL
    Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 2 of 7 PageID #:1130




I, Philip L. Fraietta, declare as follows:

        1.      I am a partner at Bursor & Fisher, P.A. (“Bursor & Fisher”). I am an attorney at

law licensed to practice in the State of New York. I have personal knowledge of the facts set

forth in this declaration and, if called as a witness, I could and would testify competently thereto.

I make this declaration in support of the Plaintiff’s Motion for Appointment of Class Counsel.

        2.      Attached hereto as Exhibit A is a true and correct copy of the Firm Resume of my

law firm, Bursor & Fisher, P.A. The attorneys at my law firm have represented both plaintiffs

and defendants in more than 100 class-action lawsuits in state and federal courts throughout the

country in a variety of fields, including data privacy, home appliances, dietary supplements,

pharmaceuticals, telecommunications, residential mortgage foreclosures, online social

networking sites and others. We have been court-appointed to represent purchasers of Avacor,

Xenadrine, LG refrigerators, and Crest toothpaste products, Bell & Howell pest repellers,

Maytag washing machines as well as customers of AT&T Wireless, Cingular Wireless, T-

Mobile, CitiMortgage, MyLife.com, Michaels Stores, Facebook and Hyland’s homeopathic cold

and flu remedies, among many others. We also negotiated and obtained court-approval for two

landmark settlements in Nguyen v. Verizon Wireless and Zill v. Sprint Spectrum (the largest and

second largest classes ever certified, respectively). These settlements required Verizon and

Sprint to open their wireless networks to third-party devices and applications. Moreover, in

Hendricks v. StarKist Co., No. 13-cv-00729-HSG (N.D. Cal.), Bursor & Fisher crafted a

settlement plan that resulted in the nationwide submission of over 2.4 million claims from class

members, the largest number of claims ever submitted in the history of Rule 23 class actions.

        3.      On November 21, 2011, my firm obtained class certification and was appointed

class counsel in In re Pacific Bell Late Fee Litig., No. MSC 10-00840 (California Superior


                                                  1
    Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 3 of 7 PageID #:1131




Court, Contra Costa County), representing a class of three million California residents who paid

late fees to PacBell for wireline telephone services. Also, in 2013, my firm negotiated and

earned preliminary approval for a $38 million nationwide class settlement in that case. Bursor &

Fisher has won many contested class certification motions, including winning a motion to certify

a nationwide class of purchasers of Capatriti 100% Pure Olive Oil, a motion to certify New York

and California classes of purchasers of Scotts Turf Builder EZ Seed, and most recently a motion

to certify nationwide class of purchasers of Bell & Howell ultrasonic pest repellers. Ebin v.

Kangadis Food Inc., 297 F.R.D. 561 (S.D.N.Y. Feb. 25, 2014); In re Scotts EZ Seed Litig., 304

F.R.D. 397 (S.D.N.Y. Jan. 26, 2015); Hart v. BHH, LLC, 2017 WL 2912519, at *9 (S.D.N.Y.

July 7, 2017).

       4.        Bursor & Fisher also has an active civil trial practice, having won multi-million

dollar verdicts or recoveries in six of six civil jury trials since 2008. For example, while serving

as lead trial counsel in Thomas v. Global Vision Products, Inc., our named partners, Scott Bursor

and Tim Fisher, obtained a $50 million jury verdict in favor of the plaintiff and class. In another

example, in Ayyad v. Sprint Spectrum, L.P., Bursor & Fisher obtained a $299 million trial verdict

for a class of Sprint customers on a claim for unjust enrichment. In McMillion v. Rash Curtis &

Associates, Bursor & Fisher won a class action jury trial for claims under the Telephone

Consumer Protection Act and secured a $267 million judgment.

       5.        Since December 2010, Bursor & Fisher lawyers have been court-appointed Class

Counsel or Interim Class Counsel in:


            i.   O’Brien v. LG Electronics USA, Inc. (D.N.J. Dec. 16, 2010) to represent a
                 certified nationwide class of purchasers of LG French-door refrigerators,
         ii.     Ramundo v. Michaels Stores, Inc. (N.D. Ill. June 8, 2011) to represent a certified
                 nationwide class of consumers who made in-store purchases at Michaels Stores
                 using a debit or credit card and had their private financial information stolen as a
                 result,


                                                   2
Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 4 of 7 PageID #:1132



   iii.   In re Haier Freezer Consumer Litig. (N.D. Cal. Aug. 17, 2011) to represent a
          certified class of purchasers of mislabeled freezers from Haier America Trading,
          LLC,
    iv.   Rodriguez v. CitiMortgage, Inc. (S.D.N.Y. Nov. 14, 2011) to represent a certified
          nationwide class of military personnel against CitiMortgage for illegal
          foreclosures,
    v.    Rossi v. The Procter & Gamble Co. (D.N.J. Jan. 31, 2012) to represent a certified
          nationwide class of purchasers of Crest Sensitivity Treatment & Protection
          toothpaste,
    vi.   Dzielak v. Whirlpool Corp. et al. (D.N.J. Feb. 21, 2012) to represent a proposed
          nationwide class of purchasers of mislabeled Maytag Centennial washing
          machines from Whirlpool Corp., Sears, and other retailers,
   vii.   In re Sensa Weight Loss Litig. (N.D. Cal. Mar. 2, 2012) to represent a certified
          nationwide class of purchasers of Sensa weight loss products,
  viii.   In re Sinus Buster Products Consumer Litig. (E.D.N.Y. Dec. 17, 2012) to
          represent a certified nationwide class of purchasers,
    ix.   Ebin v. Kangadis Food Inc. (S.D.N.Y. Feb. 25, 2014) to represent a certified
          nationwide class of purchasers of Capatriti 100% Pure Olive Oil,
    x.    Forcellati v. Hyland’s, Inc. (C.D. Cal. Apr. 9, 2014) to represent a certified
          nationwide class of purchasers of children’s homeopathic cold and flu remedies,
    xi.   Ebin v. Kangadis Family Management LLC, et al. (S.D.N.Y. Sept. 18, 2014) to
          represent a certified nationwide class of purchasers of Capatriti 100% Pure Olive
          Oil,
   xii.   In re Scotts EZ Seed Litig. (S.D.N.Y. Jan. 26, 2015) to represent a certified class
          of purchasers of Scotts Turf Builder EZ Seed,
  xiii.   Dei Rossi v. Whirlpool Corp., et al. (E.D. Cal. Apr. 28, 2015) to represent a
          certified class of purchasers of mislabeled KitchenAid refrigerators from
          Whirlpool Corp., Best Buy, and other retailers,
  xiv.    Hendricks v. StarKist Co. (N.D. Cal. July 23, 2015) to represent a certified
          nationwide class of purchasers of StarKist tuna products,
   xv.    In re NVIDIA GTX 970 Graphics Card Litig. (N.D. Cal. May 8, 2015) to
          represent a proposed nationwide class of purchasers of NVIDIA GTX 970
          graphics cards,
  xvi.    Melgar v. Zicam LLC, et al. (E.D. Cal. March 30, 2016) to represent a certified
          ten-jurisdiction class of purchasers of Zicam Pre-Cold products,
  xvii.   In re Trader Joe’s Tuna Litigation (C.D. Cal. December 21, 2016) to represent
          purchaser of allegedly underfilled Trader Joe’s canned tuna,
 xviii.   In re Welspun Litigation (S.D.N.Y. January 26, 2017) to represent a proposed
          nationwide class of purchasers of Welspun Egyptian cotton bedding products,
  xix.    Retta v. Millennium Products, Inc. (C.D. Cal. January 31, 2017) to represent a
          certified nationwide class of Millennium kombucha beverages,
   xx.    Moeller v. American Media, Inc., (E.D. Mich. June 8, 2017) to represent a class of
          magazine subscribers under the Michigan Preservation of Personal Privacy Act,
  xxi.    Hart v. BHH, LLC (S.D.N.Y. July 7, 2017) to represent a nationwide class of
          purchasers of Bell & Howell ultrasonic pest repellers,


                                           3
Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 5 of 7 PageID #:1133



   xxii.   McMillion v. Rash Curtis & Associates (N.D. Cal. September 6, 2017) to
           represent a certified nationwide class of individuals who received calls from Rash
           Curtis & Associates,
  xxiii.   Lucero v. Solarcity Corp. (N.D. Cal. September 15, 2017) to represent a certified
           nationwide class of individuals who received telemarketing calls from Solarcity
           Corp.,
  xxiv.    Taylor v. Trusted Media Brands, Inc. (S.D.N.Y. Oct. 17, 2017) to represent a
           class of magazine subscribers under the Michigan Preservation of Personal
           Privacy Act,
   xxv.    Gasser v. Kiss My Face, LLC (N.D. Cal. Oct. 23, 2017) to represent a proposed
           nationwide class of purchasers of cosmetic products,
  xxvi.    Gastelum v. Frontier California Inc. (S.F. Superior Court February 21, 2018) to
           represent a certified California class of Frontier landline telephone customers who
           were charged late fees,
  xxvii.   Williams v. Facebook, Inc. (N.D. Cal. June 26, 2018) to represent a proposed
           nationwide class of Facebook users for alleged privacy violations,
 xxviii.   Ruppel v. Consumers Union of United States, Inc. (S.D.N.Y. July 27, 2018) to
           represent a class of magazine subscribers under the Michigan Preservation of
           Personal Privacy Act,
  xxix.    Bayol v. Health-Ade (N.D. Cal. August 23, 2018) to represent a proposed
           nationwide class of Health-Ade kombucha beverage purchasers,
   xxx.    West v. California Service Bureau (N.D. Cal. September 12, 2018) to represent a
           certified nationwide class of individuals who received calls from California
           Service Bureau,
  xxxi.    Gregorio v. Premier Nutrition Corporation (S.D.N.Y. Sept. 14, 2018) to represent
           a nationwide class of purchasers of protein shake products,
  xxxii.   Moeller v. Advance Magazine Publishers, Inc. d/b/a Condé Nast (S.D.N.Y. Oct.
           24, 2018) to represent a class of magazine subscribers under the Michigan
           Preservation of Personal Privacy Act,
 xxxiii.   Bakov v. Consolidated World Travel Inc. d/b/a Holiday Cruise Line (N.D. Ill.
           Mar. 21, 2019) to represent a certified class of individuals who received calls
           from Holiday Cruise Line,
 xxxiv.    Martinelli v. Johnson & Johnson (E.D. Cal. March 29, 2019) to represent a
           certified class of purchasers of Benecol spreads labeled with the representation
           “No Trans Fat,”
  xxxv.    Edwards v. Hearst Communications, Inc. (S.D.N.Y. April 24, 2019) to represent a
           class of magazine subscribers under the Michigan Preservation of Personal
           Privacy Act,
 xxxvi.    Galvan v. Smashburger (C.D. Cal. June 25, 2019) to represent a proposed class of
           purchasers of Smashburger’s “Triple Double” burger,
xxxvii.    Kokoszki v. Playboy Enterprises, Inc. (E.D. Mich. Feb. 7, 2020) to represent a
           class of magazine subscribers under the Michigan Preservation of Personal
           Privacy Act,
xxxviii.   Russett v. The Northwestern Mutual Life Insurance Co. (S.D.N.Y. May 28, 2020)
           to represent a class of insurance policyholders that were allegedly charged
           unlawful paper billing fees,


                                            4
    Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 6 of 7 PageID #:1134



     xxxix.    In re: Metformin Marketing and Sales Practices Litigation (D.N.J. June 3, 2020)
               to represent a proposed nationwide class of purchasers of generic diabetes
               medications that were contaminated with a cancer-causing carcinogen,
         xl.   Hill v. Spirit Airlines, Inc. (S.D. Fla. July 21, 2020) to represent a proposed
               nationwide class of passengers whose flights were cancelled by Spirit Airlines
               due to the novel coronavirus, COVID-19, and whose tickets were not refunded,
        xli.   Kramer v. Alterra Mountain Co. (D. Colo. July 31, 2020) to represent a proposed
               nationwide class of purchasers to recoup the unused value of their Ikon ski passes
               after Alterra suspended operations at its ski resorts due to the novel coronavirus,
               COVID-19,
       xlii.   Qureshi v. American University (D.D.C. July 31, 2020) to represent a proposed
               nationwide class of students for tuition refunds after their classes were moved
               online by American University due to the novel coronavirus, COVID-19,
      xliii.   Hufford v. Maxim Inc. (S.D.N.Y. Aug. 13, 2020) to represent a class of magazine
               subscribers under the Michigan Preservation of Personal Privacy Act,
       xliv.   Desai v. Carnegie Mellon University (W.D. Pa. Aug. 26, 2020) to represent a
               proposed nationwide class of students for tuition refunds after their classes were
               moved online by Carnegie Mellon University due to the novel coronavirus,
               COVID-19,
       xlv.    Heigl v. Waste Management of New York, LLC (E.D.N.Y. Aug. 27, 2020) to
               represent a class of insurance policyholders that were allegedly charged unlawful
               paper billing fees.
       6.      Bursor & Fisher has conducted an extensive pre-filing investigation of potential

claims arising from Defendants’ practice of compiling, storing and disclosing consumers’

biometrics.

       7.      As part of our pre-suit investigation, Bursor & Fisher performed the following

work: (a) Investigated potential legal claims arising from Defendants’ alleged practice of

collecting, storing and using consumers’ biometric identifiers and biometric information; (b)

analyzed numerous articles describing Defendants’ challenged conduct; (c) reviewed

Defendants’ websites; (d) researched Defendants’ corporate structures; (e) researched the

relationship between the Defendants; (f) investigated the nature of the challenged conduct at

issue here by interviewing dozens of potential clients; (g) investigated the adequacy of the named

Plaintiff to represent putative classes; and (h) drafted and filed the Complaint in this action.




                                                  5
Case: 1:20-cv-04699 Document #: 56 Filed: 09/08/20 Page 7 of 7 PageID #:1135
